July 20, 2017




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                    CHRISTOPHER COLUMBUS, Appellant

NO. 14-16-00831-CV                       V.

              FRONTIER CONTRACT SERVICES, LLC, Appellee
                   ________________________________

      Today the Court heard its own motion to dismiss the appeal from the order
signed by the court below on September 23, 2016. Having considered the motion
and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Christopher Columbus.
      We further order this decision certified below for observance.